       Case 5:18-cv-00555-XR Document 121 Filed 08/26/19 Page 1 of 15




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION



Joe Holcombe, et al.,                   Civil Action No. 5:18-cv-555-XR
   Plaintiffs,
                                        Consolidated with:
v.                                      Nos. 5:18-cv-00712-XR (Vidal); 5:18-cv-
                                        00881-XR (Uhl); 5:18-cv-00944-XR
United States of America,               (Ramsey); 5:18-cv-00949-XR (McNulty);
   Defendant.                           5:18-cv-00951-XR (Wall); 5:18-cv-01151-
                                        XR (Amador); 5:19-cv-00184-XR (Brown);
                                        5:19-cv-00289-XR (Ward); 5:19-cv-00506-
                                        XR (Workman); 5:19-cv-00678-XR
                                        (Colbath); 5:19-cv-00691-XR (Braden);
                                        5:19-cv-00706-XR (Lookingbill); 5:19-cv-
                                        00714-XR (Solis); 5:19-cv-00715-XR
                                        (McKenzie); 5:19-cv-00805-XR (Curnow);
                                        5:19-cv-00806-XR (Macias)




             PLAINTIFFS’ JOINT OPPOSITION TO THE GOVERNMENT’S
                      MOTION TO CERTIFY FOR APPEAL




     Jamal K. Alsaffar                         Jason P. Steed
     Tom Jacob                                 KILPATRICK TOWNSEND
     WHITEHURST, HARKNESS, BREES,              & STOCKTON LLP
     CHENG, ALSAFFAR & HIGGINBOTHAM            2001 Ross Avenue, Suite 4400
     & JACOB PLLC                              Dallas, TX 75201
     7500 Rialto Blvd, Bldg Two, Ste 250       Phone: (214) 922-7112
     Austin, TX 78735                          Fax: (214) 853-5731
     Phone: (512) 476-4346                     jsteed@kilpatricktownsend.com
     Fax: (512) 476-4400                         Counsel for Vidal, McNulty,
     jalsaffar@nationaltriallaw.com              and Wall
     tjacob@nationaltriallaw.com
       Counsel for Vidal, McNulty,
       and Wall
            Case 5:18-cv-00555-XR Document 121 Filed 08/26/19 Page 2 of 15




                                                TABLE OF CONTENTS


Introduction ................................................................................................................... 1
Background .................................................................................................................... 1
Argument & Authorities................................................................................................ 2
        There is no substantial ground for disagreement with the Court’s
        denial of immunity under § 922(t)(6) of the Brady Act. ...................................... 3
        The Government’s new argument about the negligent-undertaking
        theory misconstrues the law................................................................................. 7
Conclusion .................................................................................................................... 10
Table of Exhibits.......................................................................................................... 13




                                                                ii
        Case 5:18-cv-00555-XR Document 121 Filed 08/26/19 Page 3 of 15




                                    INTRODUCTION

     The Court’s order (Dkt. 59) does not involve “a controlling question of law as to

which there is substantial ground for difference of opinion,” under 28 U.S.C.

§ 1292(b). The Government’s pursuit of an interlocutory appeal is merely a tactic to

forestall discovery. After the Court denied the Government’s motion to dismiss on

May 23, 2019, Plaintiffs began pursuing discovery (see Dkt. 91), and the

Government has sought to delay and avoid that discovery. Then—two months after

the Court entered its order—the Government asked for leave to appeal (Dkt. 107),

hoping to further delay and avoid discovery while knowing that certain plaintiffs

(and their causes of action) may not live to see the resolution of an appeal.

     Because the Government has failed to show any substantial ground for

disagreeing with the Court’s order, the Court should reject the Government’s

pursuit of an immediate appeal and require the Government to produce the

discovery that it seeks to delay or avoid.

                                    BACKGROUND

      Plaintiffs have brought suit under the Federal Tort Claims Act because the

United States Air Force was negligent in failing to collect and submit information

about Devin Kelley into the FBI’s national background-check system. This

information would have disqualified Kelley from purchasing a firearm. The

Inspector General for the Department of Defense (DOD) investigated and concluded

that the Government’s negligence “allowed Kelley to pass the federally mandated

background checks and to purchase four firearms.” See Inspector General, Report of

the Investigation into the United States Air Force’s Failure to Submit Devin

Kelley’s Criminal History Information to the Federal Bureau of Investigation (“IG

Report”) at 107 (Dec. 6, 2018), available at https://bit.ly/2LqSYlc. The IG Report

states that Kelley then used “three of those firearms on November 5, 2017, to kill 26


                                             1
        Case 5:18-cv-00555-XR Document 121 Filed 08/26/19 Page 4 of 15




people and wound 22 others at the First Baptist Church of Sutherland Springs.”

Ibid. In other words, the IG Report concludes that the Government’s negligence led

to the harm for which Plaintiffs are now suing.1

     The Government moved to dismiss Plaintiffs’ complaint on three separate

grounds: (1) that the Government is immune to Plaintiffs’ claims under § 922(t)(6)

of the Brady Act; (2) that Plaintiffs’ claims were not cognizable under Texas law;

and (3) that Plaintiffs’ claims were barred by the FTCA’s misrepresentation

exception. See generally Def.’s Mot. to Dismiss (Dkt. 28). The Court granted the

Government’s motion in part and denied it in part. Order (Dkt. 59) 40. The Court

held, in relevant part, that the Government was not immune under § 922(t)(6); that

the misrepresentation exception does not apply; and that Plaintiffs can proceed with

their action under negligent-undertaking and negligent-training-and-supervision

theories of liability. Ibid.

     The Government now asks the Court to certify its order for immediate

interlocutory appeal under 28 U.S.C. § 1292(b), claiming there are substantial

grounds for disagreement over the Court’s holdings regarding (1) the Government’s

immunity under the Brady Act and (2) Plaintiffs’ theory of negligent undertaking.

Def.’s Mot. (Dkt. 107) 10–20. The Court should deny the Government’s motion.

                               ARGUMENT & AUTHORITIES

       A denial of a motion to dismiss is an interlocutory order. Newball v. Offshore

Logistics Int’l, 803 F.2d 821, 824 (5th Cir. 1986). And interlocutory appeals are

limited to only those that are “expressly allowed” by statute. Commodity Futures

Trading Commission v. Preferred Capital Inv. Co., 664 F.2d 1316, 1319 (5th Cir.

1982). For example, under 28 U.S.C. § 1292(a)(1), a party can appeal from an


1   For descriptions of the harm that Plaintiffs have suffered as a result of the
    Government’s negligence, see the declarations attached as Ex. A–L.

                                              2
        Case 5:18-cv-00555-XR Document 121 Filed 08/26/19 Page 5 of 15




interlocutory order “granting, continuing, modifying, refusing, or dissolving” an

injunction. But if an interlocutory order does not fall into one of the categories

identified in § 1292(a), then there can be no appeal—except in “exceptional cases

that meet three statutory requirements.” Waste Mgmt of La., L.L.C. v. Jefferson

Parish ex rel. Jefferson Parish Council, 594 F. App’x 820, 821 (5th Cir. 2014).

     Under 28 U.S.C. § 1292(b), an interlocutory appeal may be permitted if “a

district judge” is “of the opinion” that his order “[1] involves a controlling question of

law [2] as to which there is substantial ground for difference of opinion,” and

“[3] that an immediate appeal from the order may materially advance the ultimate

termination of the litigation.” Here, the key requirement is #2: there is no

“substantial ground for difference of opinion” about the Court’s order denying the

Government’s motion to dismiss.

     Notably, § 1292(b) “authorizes the certification of orders for interlocutory

appeal, not certification of questions.” Linton v. Shell Oil Co., 563 F.3d 556, 557

(5th Cir. 2009) (emphasis added). Nevertheless, the Government suggests that the

Court should certify the following questions:
      (1) whether Plaintiffs’ claims are precluded by 18 U.S.C. § 922(t)(6), a
      provision of the Brady Handgun Violence Protection Act that shields
      employees of the federal government from liability in actions at law for
      damages for failing to prevent the sale or transfer of firearms to
      persons whose receipt or possession of them is unlawful; and

      (2) Whether Plaintiffs have stated a viable claim under Texas law
      based on a negligent undertaking theory of liability.

Def.’s Mot. (Dkt. 107) 3. Neither question warrants an interlocutory appeal.

     There is no substantial ground for disagreement with the Court’s
     denial of immunity under § 922(t)(6) of the Brady Act.

     In its motion to dismiss, the Government advanced a novel immunity

argument, asserting that the Brady Act—specifically, 18 U.S.C. § 922(t)(6)—


                                            3
        Case 5:18-cv-00555-XR Document 121 Filed 08/26/19 Page 6 of 15




precludes any claim against the Government for its negligence. The Court correctly

rejected this novel argument and held that § 922(t)(6) does not immunize the

Government itself, but only “employee[s] of the Federal Government,” as the

statute plainly states. Order (Dkt. 59) 20–27, 40.

     The Government acknowledges that the case law interpreting § 922(t)(6) is

“sparse” (Def.’s Mot. 10), yet nevertheless insists that there are substantial grounds

for disagreement with the Court’s plain-text interpretation of the statute. To

support this claim, the Government cites Sanders v. United States, 324 F.Supp.3d

636 (D.S.C. 2018). But the Government fails to openly acknowledge that Sanders is

the only other decision that addresses the precise question raised here, and that

Sanders did not involve any careful analysis of the issue. If one contradictory

decision from another district court in another circuit were enough to warrant an

interlocutory appeal under § 1292(b), then there would be no real bar to

interlocutory appeal under § 1292.

     In Sanders, which arose from a church shooting but involved different

allegations of Government negligence, the district court devoted most of its

attention to the “discretionary function” exception to the FTCA’s waiver of sovereign

immunity and concluded that the Government had immunity under that exception.

See 324 F. Supp. 3d at 639–640, 647–649. The court devoted only two paragraphs to
the immunity issue under § 922(t)(6) of the Brady Act. See id. at 649. And in those

two paragraphs, the court first noted that “the Government has blown hot and cold

on the issue of whether…§ 922(t)(6)…bars the claims of Plaintiffs,” and then said:

       [I]t is obvious to the Court that a claim of negligence in the operation
       of the NICS system resulting in a prohibited person obtaining a
       firearm falls plainly within the scope of the Government’s immunity
       [under § 922(t)(6)].

       Plaintiffs seek to avoid the immunity provision [in § 922(t)(6)] by
       arguing that this action is more like an attack on the operations of

                                          4
        Case 5:18-cv-00555-XR Document 121 Filed 08/26/19 Page 7 of 15




        the agency, rather than the negligence of individual federal
        employees. This argument cannot survive minimal scrutiny. The
        Government cannot act other than through its employees. Their
        conduct gives rise to any negligence claim. Moreover, if this is
        actually an attack on the policies of the agency, rather than the
        conduct of individual employees, the claims necessarily are barred by
        the discretionary function exception. The Government’s motion to
        dismiss based on immunity under 18 U.S.C. § 922(t)(6) provides a
        second and independent ground to support the Government’s motion.

Id. at 649–650. This represents the entirety of the court’s analysis of § 922(t)(6).

     Based on this single paragraph, the Government insists there are substantial

grounds for a difference of opinion, to qualify for interlocutory appeal under

§ 1292(b). But the district court’s decision in Sanders is neither binding nor

precedential—and an appeal from that decision is pending, in which the district

court’s conclusion could be reversed in its entirety.2 And even if the district court’s

decision in Sanders were controlling precedent, it still would not justify an

interlocutory appeal under § 1292(b). See Couch v. Telescope Inc., 611 F.3d 629, 633

(9th Cir. 2010) (stating “just because counsel contends that one precedent rather

than another is controlling does not mean there is such substantial difference of

opinion as will support an interlocutory appeal”) (quoting 3 Federal Procedure,

Lawyers Ed. § 3:212 (2010)). “Courts traditionally will find a substantial ground for
difference of opinion…where the circuits are in dispute on the question and the
court of appeals of the circuit has not spoken on the point, if complicated questions

arise under foreign law, or if novel or difficult questions of first impression are

presented.” Ibid. (internal quotations omitted). A single-paragraph analysis from

another district court in another circuit is simply not enough to create a basis for


2   This Court might consider waiting to see what the Fourth Circuit says in Sanders, No.
    18-1931 (4th Cir.), before relying on the district court’s decision as a basis for granting
    the Government’s request for interlocutory appeal. The Fourth Circuit heard oral
    argument on May 7, 2019, and the audio recording is available at
    https://www.ca4.uscourts.gov/OAarchive/mp3/18-1931-20190507.mp3.

                                               5
        Case 5:18-cv-00555-XR Document 121 Filed 08/26/19 Page 8 of 15




interlocutory appeal—particularly when compared to this Court’s careful analysis of

the plain text of the statute.

     To be sure, the Government’s argument that it has immunity under § 922(t)(6)

does raise a novel question of first impression in this circuit. But that is only

because the argument represents such a distortion of the statutory text—an

argument that the Government itself has “blown hot and cold on,” because it

represents such a reach. Not every creative legal theory deserves immediate

appellate review. This Court demonstrated the straightforwardness of this issue

when it concluded: “the Brady Act is unambiguous in specifying people and entities

immune from liability in providing information to NICS, and the United States is

not listed.” Order (Dkt. 59) 23. It is a well-established canon of construction that the

exclusion of an item from “an associated group or series” is to be understood as

“deliberate choice, not inadvertence.” Barnhart v. Peabody Coal Co., 537 U.S. 149,

168 (2003). And the Government’s novel argument that “Congress intended to

immunize the United States in a roundabout fashion through a grant of immunity

to federal employees rather than immunizing the United States directly lacks

satisfactory support.” Order (Dkt. 59) 25. The two-paragraph conclusory opinion in

Sanders is simply not enough to create substantial grounds for disagreement.3

     Without “satisfactory support” for the Government’s argument—and without
more than a single, cursory, contradictory decision from another district court in


3   The Government cites several other cases as evidence of substantial grounds for
    disagreement with this Court’s decision. See Def.’s Mot. (Dkt. 107) 11–16. But none of
    those other cases involved the question presented here, about whether the Government
    itself is immune under § 922(t)(6). In essence, the Government wants to relitigate the
    question presented by making new arguments and citing new authorities to support
    those new arguments. But this is not a motion to reconsider; it’s a motion for
    interlocutory appeal. And the Government cites no authority under § 1292(b) that
    supports using cases that involve other legal questions to find substantial grounds for
    disagreeing with the Court’s decision on the legal question actually presented. For
    these reasons, the Government’s reliance on other cases is unavailing.

                                            6
        Case 5:18-cv-00555-XR Document 121 Filed 08/26/19 Page 9 of 15




another circuit—there is no basis for immediate interlocutory appeal under

§ 1292(b). Allowing an interlocutory appeal from an order that resolves an issue

that has not drawn substantial disagreement from other federal courts would run

counter to the courts’ responsibility to avoid “opening a floodgate of interlocutory

appeals” under § 1292. See Commodity Futures, 664 F.2d at 1320.4

     The Government’s new argument about the negligent-undertaking
     theory misconstrues the law.

     The Government attempts to relitigate the negligent-undertaking theory much

in the same way that it attempts to relitigate the immunity issue, by making new

arguments and citing new cases. See Def.’s Mot. (Dkt. 107) 17–20. But none of this

supports interlocutory appeal under § 1292(b).

     The Court correctly concluded that, “in enacting the DOD regulations

mandating that information be collected and reported to NICS, the Government

assumed a duty to act non-negligently in doing so.” Order (Dkt. 59) 37. And “[w]ith

the duty element satisfied,” the Court correctly concluded that “Plaintiffs easily

satisfy the remaining elements” and can therefore pursue their claims under a

negligent-undertaking theory of liability. Id. at 33–38.

     The Government now asserts that “there can be no duty when the plaintiff is

in no worse condition than if the defendant had never undertaken to provide the

service in the first place.” Def.’s Mot. (Dkt. 107) 19 (internal alterations omitted).


4   The Government suggests that the Fifth Circuit encourages interlocutory appeals
    under § 1292(b) in cases “involving immunity and preemption defenses.” See Def.’s Mot.
    (Dkt. 107) 8–9 (citing Martin v. Halliburton, 618 F.3d 476 (5th Cir. 2010)). But in
    Martin the Fifth Circuit was referring to “immunity and preemption defenses” that
    require “a respect for the interests of the Government in military matters.” 618 F.3d
    at 488 (emphasis added). This case does not involve any immunity related to military
    matters, so Martin’s solicitous attitude toward interlocutory appeals does not apply
    here. Moreover, in Martin the Fifth Circuit ultimately dismissed the interlocutory
    appeal for lack of jurisdiction—so even Martin did not employ the solicitous attitude
    that the Government suggests this Court should adopt in this case.

                                            7
       Case 5:18-cv-00555-XR Document 121 Filed 08/26/19 Page 10 of 15




But the Court correctly analyzed the duty issue under Texas law, based on “several

interrelated factors, including the risk, foreseeability, and likelihood of injury

weighed against the social utility of the defendant’s conduct, the magnitude of the

burden of guarding against the injury, and the consequences of placing the burden

on the defendant”—and the Court correctly concluded that the Government

undertook a duty to operate the national background-check system with reasonable

care. See Order (Dkt. 59) 35–37 (quoting Greater Houston Transp. Co. v. Phillips,

801 S.W.2d 523, 525 (Tex. 1990)). The Government’s insistence that the question

ought to be whether Plaintiffs are in “worse condition” now than if the Government

had never undertaken a national background-check system in the first place

misconstrues Texas law.

     For starters, the Government cites only one Texas case that purportedly

disagrees with this Court’s duty analysis. The rest of the cases that the Government

cites do not apply Texas law—which is the only law that matters, both under the

FTCA (see 28 U.S.C. § 1346(b)(1)) and under § 1292(b)’s requirement that the

Government must show substantial grounds for disagreement on the question

presented. In short, as in its argument about § 922(t)(6), the Government can cite

only one case to support its claim that there are substantial grounds for

disagreement. But here, the Government’s one case offers even less evidence of
disagreement.

     The Government’s one case is Colonial Sav. Ass’n v. Taylor, 544 S.W.2d 116

(Tex. 1976). See Def.’s Mot. (Dkt. 107) 19–20. But Taylor involved a negligence

claim by a property owner against a lienholder for failing to obtain insurance

coverage for the property. See 544 S.W.2d at 118–119. Thus, Taylor is clearly

distinguishable from this case involving the Government’s decision to undertake a

national background-check system. And in Taylor the Texas Supreme Court’s

decision turned on whether the plaintiff had relied on the defendant’s undertaking.

                                            8
       Case 5:18-cv-00555-XR Document 121 Filed 08/26/19 Page 11 of 15




Id. at 120. On that point, the Texas Supreme Court noted a factual dispute that

went unresolved by the jury:

        Had [the property owner] never learned of [the lienholder]’s
        undertaking to provide insurance, he certainly could not be heard to
        say that [the lienholder] should be liable for failing to do so, because
        the loss would be as much a result of his own failure to obtain
        insurance as of [the lienholder]’s. We hold, therefore, that [the
        lienholder] cannot be liable for [the property owner]’s loss unless [the
        property owner] forbore from obtaining his own insurance in reliance
        upon [the lienholder]’s undertaking to obtain it for him.

Ibid. In other words, as the Texas Supreme Court explained, Taylor involved a
situation in which the plaintiff’s injury could have been “as much a result of his own

failure” as of the defendant’s negligence. Ibid.5

     Here, it cannot be said that Plaintiffs’ injuries are “as much a result of their

own failures” as of the Government’s negligence. Unlike the plaintiff in Taylor, who

could’ve purchased his own insurance, there is no way that Plaintiffs could have

established their own national background-check system in lieu of the

Government’s. As this Court opined in its order, “[t]he United States, of all possible

entities, is best positioned to carry out the NICS system effectively and has the

resources to absorb the blow when, as here, it allegedly acts negligently and faces

the prospect of damages for that negligence.” Order (Dkt. 59) 37.

     Moreover, the Government asks this Court to add an extra element to the

negligent-undertaking cause of action that is not recognized by the Restatement or

by Texas courts. See Torrington Co. v. Stutzman, 46 S.W.3d 829, 838 (Tex. 2000)

(discussing Restatement (Second) of Torts § 323 (1965)). The Torrington court cites

Taylor for the elements of a negligent-undertaking action. See id. at 838–839. And

visibly missing from this list is the Government’s suggested “no worse condition”

5   Because the parties never submitted the reliance issue to the jury, and the insurer did
    not object to the missing submission, the Texas Supreme Court remanded so the trial
    court could decide the issue. Taylor, 544 S.W.2d at 121.

                                             9
       Case 5:18-cv-00555-XR Document 121 Filed 08/26/19 Page 12 of 15




element. By misinterpreting (or misrepresenting) Taylor, the Government presents

a counterfactual red herring. The negligent-undertaking theory does not ask the

Court to compare Plaintiffs’ position now to a hypothetical world where the

Government never created the background-check system. Instead, the factfinder

must ask whether Plaintiffs relied on the Government to perform its duty with due

care—and whether performing that duty without due care increased the risk of

harm to Plaintiffs. For its part, the Court already correctly determined that the

Government owed a duty of care.6

     For these reasons, the Texas Supreme Court’s decision in Taylor is inapposite

and offers no substantial ground for disagreement with this Court’s decision—and

thus no ground for granting the Government’s request for immediate appeal.

                                      CONCLUSION

     For the reasons presented, the Government’s motion to certify (Dkt. 107)

should be denied. (Again, Plaintiffs suggest that the Court wait for the Fourth

Circuit’s decision in Sanders before deciding this motion. See Note 1, above.)

     And if the Court does choose to certify its order (Dkt. 59) for immediate appeal,

the order should be certified in its entirety so that the Court’s dismissal of

Plaintiffs’ negligence-per-se claim can also be reviewed on appeal. See Linton, 563

F.3d at 557 (stating § 1292(b) “authorizes the certification of orders…not

certification of questions” (emphasis added)).


Respectfully submitted,




6   Indeed, in another case involving similar facts and claims, this Court recently
    reaffirmed the Government’s potential liability for negligent undertaking. See
    Kristensen et al. v. United States, No. 1:17-CV-126-DAE (W.D. Tex.), Dkt. 44.

                                            10
      Case 5:18-cv-00555-XR Document 121 Filed 08/26/19 Page 13 of 15




Jamal K. Alsaffar                         Jason P. Steed
Tom Jacob                                 KILPATRICK TOWNSEND
WHITEHURST, HARKNESS, BREES,              & STOCKTON LLP
CHENG, ALSAFFAR & HIGGINBOTHAM            2001 Ross Avenue, Suite 4400
& JACOB PLLC                              Dallas, TX 75201
7500 Rialto Blvd, Bldg Two, Ste 250       Phone: (214) 922-7112
Austin, TX 78735                          Fax: (214) 853-5731
Phone: (512) 476-4346                     jsteed@kilpatricktownsend.com
Fax: (512) 476-4400                         Counsel for Vidal, McNulty, and Wall
jalsaffar@nationaltriallaw.com
tjacob@nationaltriallaw.com
  Counsel for Vidal, McNulty, and Wall

April A. Strahan                         Daniel J.T. Sciano
Robert E. Ammons                         TINSMAN & SCIANO
THE AMMONS LAW FIRM                      10107 McAllister Freeway
3700 Montrose Blvd.                      San Antonio, TX 78216
Houston, TX 77006                        Phone: (210) 225-3121
Phone: (713) 523-1606                    Fax: (210) 225-6235
Fax: (713) 523-4159                      dsciano@tsslawyers.com
april@ammonslaw.com                        Counsel for Amador
rob@ammonslaw.com
  Counsel for Holcombe and Ramsey

Daniel D. Barks                          Mark W. Collmer
SPEISER KRAUSE, P.C.                     COLLMER LAW FIRM
5555 Glenridge Connector, Suite 550      3700 Montrose
Atlanta, GA 30342                        Houston, TX 77006
Phone: (404) 751-0632                    Phone: (713) 337-4040
Fax: (866) 936-6282                      Fax: (713) 337-4044
ddb@speiserkrause.com                    ddb@speiserkrause.com
 Counsel for Holcombe                     Counsel for Holcombe

Dennis Charles Peery                     Tim Maloney
Craig Bettis                             Paul E. Campolo
TYLER & PEERY                            MALONEY & CAMPOLO, L.L.P.
5822 West IH 10                          926 S. Alamo
San Antonio, TX 78201                    San Antonio, TX 78205
Phone: (210) 340-0900                    Phone: (210) 922-2200
Fax: (210) 736-9197                      Fax: (210) 923-1313
d.peery@tylerpeery.com                   timmaloney@yahoo.com
cbettis@tylerpeery.com                   pcampolo@maloneyandcampolo.com
  Counsel for Uhl                          Counsel for Ramsey



                                         11
     Case 5:18-cv-00555-XR Document 121 Filed 08/26/19 Page 14 of 15




George LeGrand                     Joseph M. Schreiber
Stanley Bernstein                  Erik A. Knockaert
LEGRAND & BERNSTEIN                SCHREIBER | KNOCKAERT, PLLC
2511 N. Saint Mary’s St.           701 N. Post Oak Rd., Suite 325
San Antonio, Texas 78212           Houston, TX 77024
Phone: (210) 733-9439              Phone: (281) 949-8904
Fax: (210) 735-3542                Fax: (281) 949-8914
tegrande@aol.com                   joe@lawdoneright.net
tiburonel@aol.com                  erik@lawdoneright.net
  Counsel for Wall                   Counsel for Brown

Justin Demerath                    Brett T. Reynolds
O’HANLON, MCCOLLOM & DEMERATH      BRETT REYNOLDS & ASSOCIATES, P.C.
                                   1250 N.E. Loop 420, Suite 420
808 West Ave.
                                   San Antonio, TX 78219
Austin, TX 78701
                                   Phone: (210)805-9799
Phone: 512-494-9949
                                   btreynolds@btrlaw.com
jdemerath@808west.com
                                     Counsel for Workman, Colblath,
  Counsel for Corrigan, Braden,
                                     and Harris
  Warden, Stevens, Pachal,
  McCain, & Poston

Jason Webster
THE WEBSTER LAW FIRM
6200 Savoy, Suite 640
Houston, TX 77036
jwebster@thewebsterlawfirm.com
  Counsel for Lookingbill




                                   12
Case 5:18-cv-00555-XR Document 121 Filed 08/26/19 Page 15 of 15




                      TABLE OF EXHIBITS

         Ex. A   Declaration of H.M.M. (age 16)
         Ex. B   Declaration of Lisa McNulty
         Ex. C   Declaration of Juan Ignacio Macias
         Ex. D   Declaration of Margaret McKenzie
         Ex. E   Declaration of Kris Workman
         Ex. F   Declaration of David Colbath
         Ex. G   Declaration of Rosanne Solis
         Ex. H   Declaration of Margarette Vidal
         Ex. I   Declaration of John Holcombe
         Ex. J   Declaration of Farida Brown
         Ex. K   Declaration of Deborah Braden
         Ex. L   Declaration of Julie Workman




                              13
